
	
		II
		109th CONGRESS
		2d Session
		S. 3971
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Santorum (for
			 himself, Mr. Frist,
			 Mr. Cornyn, Mr.
			 Nelson of Florida, Mr. Crapo,
			 Mr. Lott, Mr.
			 DeWine, and Mr. Coleman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To hold the current regime in Iran accountable for its
		  threatening behavior and to support a transition to democracy in
		  Iran.
	
	
		1.Short titleThis Act may be cited as the Iran
			 Freedom Support Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Codification of sanctions against Iran
				Sec. 101. Codification of sanctions.
				Title II—Amendments to the Iran and Libya Sanctions Act of 1996
				and other provisions related to investment in Iran
				Sec. 201. Multilateral regime.
				Sec. 202. Imposition of sanctions.
				Sec. 203. Termination of sanctions.
				Sec. 204. Sunset.
				Sec. 205. Technical and conforming amendments.
				Title III—Promotion of democracy for Iran
				Sec. 301. Declaration of policy.
				Sec. 302. Assistance to support democracy for Iran.
				Title IV—Policy of the United States to facilitate the nuclear
				nonproliferation of Iran
				Sec. 401. Sense of Congress.
				Title V—Prevention of money laundering for weapons of mass
				destruction
				Sec. 501. Prevention of money laundering for weapons of mass
				destruction.
			
		ICodification of
			 sanctions against Iran
			101.Codification of
			 sanctions
				(a)Codification of
			 sanctionsExcept as otherwise
			 provided in this section, United States sanctions with respect to Iran imposed
			 pursuant to sections 1 and 3 of Executive Order No. 12957, sections 1(e),
			 (1)(g), and (3) of Executive Order No. 12959, and sections 2, 3, and 5 of
			 Executive Order No. 13059 (relating to exports and certain other transactions
			 with Iran) as in effect on January 1, 2006, shall remain in effect. The
			 President may terminate such sanctions, in whole or in part, if the President
			 notifies Congress at least 15 days in advance of such termination. In the event
			 of exigent circumstances, the President may exercise the authority set forth in
			 the preceding sentence without regard to the notification requirement stated
			 therein, except that such notification shall be provided as early as
			 practicable, but in no event later than three working days after such exercise
			 of authority.
				(b)No effect on
			 other sanctions relating to support for acts of international
			 terrorismNothing in this Act shall affect any United States
			 sanction, control, or regulation as in effect on January 1, 2006, relating to a
			 determination under section 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C.
			 App. 2405(j)(1)(A)), section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2371(a)), or section 40(d) of the Arms Export
			 Control Act (22 U.S.C. 2780(d)) that the Government of Iran has
			 repeatedly provided support for acts of international terrorism.
				IIAmendments to the
			 Iran and Libya Sanctions Act of 1996 and other provisions related to investment
			 in Iran
			201.Multilateral
			 regime
				(a)WaiverSection
			 4(c) of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is
			 amended to read as follows:
					
						(c)Waiver
							(1)In
				generalThe President may, on a case by case basis, waive for a
				period of not more than six months the application of section 5(a) with respect
				to a national of a country, if the President certifies to the appropriate
				congressional committees at least 30 days before such waiver is to take effect
				that such waiver is vital to the national security interests of the United
				States.
							(2)Subsequent
				renewal of waiverIf the President determines that, in accordance
				with paragraph (1), such a waiver is appropriate, the President may, at the
				conclusion of the period of a waiver under paragraph (1), renew such waiver for
				subsequent periods of not more than six months
				each.
							.
				(b)InvestigationsSection
			 4 of such Act (50 U.S.C. 1701 note) is amended by adding at the end the
			 following new subsection:
					
						(f)Investigations
							(1)In
				generalThe President should initiate an investigation into the
				possible imposition of sanctions under section 5(a) against a person upon
				receipt by the United States of credible information indicating that such
				person is engaged in investment activity in Iran as described in such
				section.
							(2)Determination
				and notificationNot later than 180 days after an investigation
				is initiated in accordance with paragraph (1), the President should determine,
				pursuant to section 5(a), if a person has engaged in investment activity in
				Iran as described in such section and shall notify the appropriate
				congressional committees of the basis for any such
				determination.
							.
				202.Imposition of
			 sanctions
				(a)Sanctions with
			 respect to development of petroleum resourcesSection 5(a) of the
			 Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended in the
			 heading, by striking to
			 Iran and inserting to the Development of Petroleum Resources of
			 Iran.
				(b)Sanctions with
			 respect to development of weapons of mass destruction or other military
			 capabilitiesSection 5(b) of such Act (50 U.S.C. 1701 note) is
			 amended to read as follows:
					
						(b)Mandatory
				sanctions with respect to development of weapons of mass destruction or other
				military capabilitiesThe President shall impose two or more of
				the sanctions described in paragraphs (1) through (6) of section 6 if the
				President determines that a person has, on or after the date of the enactment
				of this Act, exported, transferred, or otherwise provided to Iran any goods,
				services, technology, or other items knowing that the provision of such goods,
				services, technology, or other items would contribute materially to the ability
				of Iran to—
							(1)acquire or develop
				chemical, biological, or nuclear weapons or related technologies; or
							(2)acquire or develop
				destabilizing numbers and types of advanced conventional
				weapons.
							.
				(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to actions taken on or after June 6, 2006.
				203.Termination of
			 sanctionsSection 8(a) of the
			 Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended—
				(1)in
			 paragraph (1)(C), by striking and at the end;
				(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(3)poses no
				significant threat to United States national security, interests, or
				allies.
						.
				204.SunsetSection 13 of the Iran and Libya Sanctions
			 Act of 1996 (50 U.S.C. 1701 note) is amended by striking on September
			 29, 2006 and inserting on December 31, 2011.
			205.Technical and
			 conforming amendments
				(a)FindingsSection
			 2 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended
			 by striking paragraph (4).
				(b)Declaration of
			 policySection 3 of the Iran and Libya Sanctions Act of 1996 (50
			 U.S.C. 1701 note) is amended—
					(1)in subsection (a),
			 by striking (a) Policy
			 with respect to Iran.—; and
					(2)by striking
			 subsection (b).
					(c)Termination of
			 sanctionsSection 8 of the Iran and Libya Sanctions Act of 1996
			 (50 U.S.C. 1701 note) is amended—
					(1)in
			 subsection (a), by striking
							(a)
			 Iran.—;
			 and
					(2)by striking
			 subsection (b).
					(d)Duration of
			 sanctions; Presidential waiverSection 9(c)(2)(C) of the Iran and
			 Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended to read as
			 follows:
					
						(C)an estimate of the
				significance of the provision of the items described in section 5(a) or section
				5(b) to Iran’s ability to, respectively, develop its petroleum resources or its
				weapons of mass destruction or other military capabilities;
				and
						.
				(e)Reports
			 requiredSection 10(b)(1) of the Iran and Libya Sanctions Act of
			 1996 (50 U.S.C. 1701 note) is amended by striking and Libya each
			 place it appears.
				(f)DefinitionsSection
			 14 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is
			 amended—
					(1)in paragraph
			 (9)—
						(A)in the matter
			 preceding subparagraph (A), by—
							(i)striking ,
			 or with the Government of Libya or a nongovernmental entity in Libya,;
			 and
							(ii)by
			 striking nongovenmental and inserting
			 nongovernmental; and
							(B)in subparagraph
			 (A), by striking or Libya (as the case may be);
						(2)by striking
			 paragraph (12); and
					(3)by redesignating
			 paragraphs (13), (14), (15), (16), and (17) as paragraphs (12), (13), (14),
			 (15), and (16), respectively.
					(g)Short
			 title
					(1)In
			 generalSection 1 of the Iran and Libya Sanctions Act of 1996 (50
			 U.S.C. 1701 note) is amended by striking and Libya.
					(2)ReferencesAny
			 reference in any other provision of law, regulation, document, or other record
			 of the United States to the Iran and Libya Sanctions Act of 1996
			 shall be deemed to be a reference to the Iran Sanctions Act of
			 1996.
					IIIPromotion of
			 democracy for Iran
			301.Declaration of
			 policy
				(a)In
			 generalCongress declares that it should be the policy of the
			 United States—
					(1)to support efforts
			 by the people of Iran to exercise self-determination over the form of
			 government of their country; and
					(2)to support
			 independent human rights and peaceful pro-democracy forces in Iran.
					(b)Rule of
			 constructionNothing in this Act shall be construed as
			 authorizing the use of force against Iran.
				302.Assistance to
			 support democracy for Iran
				(a)Authorization
					(1)In
			 generalNotwithstanding any other provision of law, the President
			 is authorized to provide financial and political assistance (including the
			 award of grants) to foreign and domestic individuals, organizations, and
			 entities working for the purpose of supporting and promoting democracy for
			 Iran. Such assistance may include the award of grants to eligible independent
			 pro-democracy radio and television broadcasting organizations that broadcast
			 into Iran.
					(2)Limitation on
			 assistanceIn accordance with the rule of construction described
			 in subsection (b) of section 301, none of the funds authorized under this
			 section shall be used to support the use of force against Iran.
					(b)Eligibility for
			 assistanceFinancial and political assistance under this section
			 should be provided only to an individual, organization, or entity that—
					(1)officially opposes
			 the use of violence and terrorism and has not been designated as a foreign
			 terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)
			 at any time during the preceding four years;
					(2)advocates the
			 adherence by Iran to nonproliferation regimes for nuclear, chemical, and
			 biological weapons and materiel;
					(3)is dedicated to
			 democratic values and supports the adoption of a democratic form of government
			 in Iran;
					(4)is dedicated to
			 respect for human rights, including the fundamental equality of women;
					(5)works to establish
			 equality of opportunity for people; and
					(6)supports freedom
			 of the press, freedom of speech, freedom of association, and freedom of
			 religion.
					(c)FundingThe
			 President may provide assistance under this section using—
					(1)funds available to
			 the Middle East Partnership Initiative (MEPI), the Broader Middle East and
			 North Africa Initiative, and the Human Rights and Democracy Fund; and
					(2)amounts made
			 available pursuant to the authorization of appropriations under subsection
			 (g).
					(d)NotificationNot
			 later than 15 days before each obligation of assistance under this section, and
			 in accordance with the procedures under section 634A of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2394–l), the President shall notify the Committee on International
			 Relations and the Committee on Appropriations of the House of Representatives
			 and the Committee on Foreign Relations and the Committee on Appropriations of
			 the Senate.
				(e)Sense of
			 Congress regarding diplomatic assistanceIt is the sense of
			 Congress that—
					(1)support for a
			 transition to democracy in Iran should be expressed by United States
			 representatives and officials in all appropriate international fora;
					(2)officials and
			 representatives of the United States should—
						(A)strongly and
			 unequivocally support indigenous efforts in Iran calling for free, transparent,
			 and democratic elections; and
						(B)draw international
			 attention to violations by the Government of Iran of human rights, freedom of
			 religion, freedom of assembly, and freedom of the press.
						(f)DurationThe authority to provide assistance under
			 this section shall expire on December 31, 2011.
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of State such sums as may be necessary to carry out this
			 section.
				IVPolicy of the
			 United States to facilitate the nuclear nonproliferation of Iran
			401.Sense of
			 Congress
				(a)Sense of
			 CongressIt should be the
			 policy of the United States not to bring into force an agreement for
			 cooperation with the government of any country that is assisting the nuclear
			 program of Iran or transferring advanced conventional weapons or missiles to
			 Iran unless the President has determined that—
					(1)Iran has suspended all enrichment-related
			 and reprocessing-related activity (including uranium conversion and research
			 and development, manufacturing, testing, and assembly relating to enrichment
			 and reprocessing), has committed to verifiably refrain permanently from such
			 activity in the future (except potentially the conversion of uranium
			 exclusively for export to foreign nuclear fuel production facilities pursuant
			 to internationally agreed arrangements and subject to strict international
			 safeguards), and is abiding by that commitment; or
					(2)the government of that country—
						(A)has, either on its own initiative or
			 pursuant to a binding decision of the United Nations Security Council,
			 suspended all nuclear assistance to Iran and all transfers of advanced
			 conventional weapons and missiles to Iran, pending a decision by Iran to
			 implement measures that would permit the President to make the determination
			 described in paragraph (1); and
						(B)is committed to maintaining that suspension
			 until Iran has implemented measures that would permit the President to make
			 such determination.
						(b)DefinitionsIn
			 this section:
					(1)Agreement for
			 cooperationThe term
			 agreement for cooperation has the meaning given that term in
			 section 11 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2014(b)).
					(2)Assisting the
			 nuclear program of IranThe
			 term assisting the nuclear program of Iran means the intentional
			 transfer to Iran by a government, or by a person subject to the jurisdiction of
			 a government, with the knowledge and acquiescence of that government, of goods,
			 services, or technology listed on the Nuclear Suppliers Group Guidelines for
			 the Export of Nuclear Material, Equipment and Technology (published by the
			 International Atomic Energy Agency as Information Circular INFCIRC/254/Rev.
			 3/Part 1, and subsequent revisions) or Guidelines for Transfers of
			 Nuclear-Related Dual-Use Equipment, Material and Related Technology (published
			 by the International Atomic Energy Agency as Information Circular
			 INFCIRC/254/Rev. 3/Part 2 and subsequent revisions).
					(3)Transferring
			 advanced conventional weapons or missiles to IranThe term transferring advanced
			 conventional weapons or missiles to Iran means the intentional transfer
			 to Iran by a government, or by a person subject to the jurisdiction of a
			 government, with the knowledge and acquiescence of that government, of—
						(A)advanced conventional weapons; or
						(B)goods, services, or technology listed on
			 the Missile Technology Control Regime Equipment and Technology Annex of June
			 11, 1996, and subsequent revisions.
						VPrevention of
			 money laundering for weapons of mass destruction
			501.Prevention of money
			 laundering for weapons of mass destructionSection 5318A(c)(2) of title 31, United
			 States Code, is amended—
				(1)in subparagraph
			 (A)(i), by striking or both, and inserting or entities
			 involved in the proliferation of weapons of mass destruction or
			 missiles; and
				(2)in subparagraph
			 (B)(i), by inserting , including any money laundering activity by
			 organized criminal groups, international terrorists, or entities involved in
			 the proliferation of weapons of mass destruction or missiles before the
			 semicolon at the end.
				
